This is an action for negligence in which the plaintiff excepted to the allowance of the defendant’s motion for a directed verdict at the conclusion of the plaintiff’s evidence at trial, and to the refusal of the judge to allow the case to go to the jury under leave reserved. The action stems from an incident in which the plaintiff was struck in the eye by a stone while riding as a paying passenger on one of the defendant's trains, causing him to lose the sight of that eye. There was evidence indicating that the window of the vestibule through which the stone entered had probably been left open by one of the *754defendant’s employees and that had it been closed the stone would .have ricocheted. The plaintiff was standing in the vestibule because the seats in all the ears had been taken. The conductor who took his ticket, who had been employed by' the defendant for twenty-five years, did not close the window or tell the plaintiff to move into one of the cars. Although there was evidence that intentional stonings of the defendant’s trains on this route had been frequent for a year preceding the incident, there was no evidence that the plaintiff knew of them. There was enough evidence indicating negligence on the part of the defendant to warrant submission of the case to the jury.
Robert J. Glass for the plaintiff.
Robert D. O’Leary (Philip J. McCarthy with him) for the defendant.

Exceptions sustained.